By the Court,
UixON, O. J.
The want of acknowledgment of the plat to which the parties referred for a description of the lot conveyed by White to Riddle and by Riddle to Hackett, did not invalidate those conveyances, or prevent the title from vesting in the grantees. It is sufficient, within all the adjudications, that the deed furnishes on its face, either directly or by reference to extrinsic facts and eviden - ces, the means by which it can be connected with its subject matter, and the intention of the parties ascertained with reasonable certainty. If it do this, it cannot fail for uncertainty. Eor this purpose it is enough if it refers to other deeds or writings by which the lands granted can be identified. Coats vs. Taft, 12 Wis., 388, and Benedict vs. Horner, 13 Wis., 262, and authorities there cited. In the first named case this court say: “ We do not understand the law to require that a deed should, on its face, ascertain the limits or quantity of the estate granted, or the particular property conveyed ; but that it will be sufficient if it refers to certain known objects or things, and provides definite means by which the same may be readily ascertained and known.” Within these principles, it is obvious that the conveyances were valid, and that the title passed to Hackett, one of the debtors in the judgments under which the defendant Johnson claims title by purchase. Eor if, as has been held, it suffices to refer to a deed or other written instrument in the possession of a private individual, there is much more reason for saying that it shall be sufficient to refer to it in the possession of a public officer, whose duty and business it is to record and preserve the evidence of land titles, and who has in fact transcribed it into a book of public records, and in whose hands it is at all times open and accessible. The circumstance that such deed or other instrument is not acknowledged, and therefore not entitled to registration, does not destroy its usefulness as a means of reference. It would be *527as good for that purpose if it had never been intended or offered for record. It is the deed passing between the ties, and not the instrument to which reference is made, which conveys the title, and if that is executed and delivered according to the requirements of the law, no exception can be taken to it. An acknowledgment would have added nothing to the plat as a correct designation of the lot, and it is not objected that the plat was inaccurate or presented any difficulties in the way of ascertaining its dimensions or location, The conveyances were therefore good.
The question of the liability of the lot to sale upon execution, after Hackett’s sale and removal, has been already settled by this court. In Hoyt vs. Howe, 3 Wis., 752, it was determined that the statutes, as they stood prior to the act of May 17th, 1858, (Revised Statutes, page 798,) made the judgment of a court of record a lien upon the homestead of the debtor, but suspended the remedy of forced sale upon execution during the time he occupied it for that purpose, and that whenever he voluntarily ceased to occupy it or conveyed it, the lien of the judgment could be enforced as in other cases.
The allegations of fraud contained in the complaint seem not to have been insisted upon or sustained in the court below, and the order in which the two lots were sold by the sheriff presents no ground for impeaching or setting aside the sale.
Judgment affirmed.